Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-18, drawn to a non-naturally occurring chimeric tyrosine recombinase polypeptide comprising a tyrosine recombinase variant domain and a TAL DNA-binding domain, where the tyrosine recombinase variant domain comprises a Flp recombinase variant, classified in C12N 9/12.
II.	Claims 19 and 20, drawn to a nucleic acid encoding a non-naturally occurring chimeric tyrosine recombinase comprising a regulatory element operable in a target cell, said regulatory element operably linked to a nucleic acid sequence encoding a chimeric tyrosine recombinase having a tyrosine recombinase variant domain and a TAL DNA-binding domain, where the tyrosine recombinase variant is Flp, classified in C12N 15/62. 

The inventions are distinct, each from the other because of the following reasons:
The inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the polypeptides of invention I and the nucleic acid of invention II are patentably distinct inventions because polypeptides are comprised of amino acids that fold into a specific three-dimensional structure, while nucleic acids, which are composed of contiguous purine and pyrimidine units.  As such, they are structurally distinct and have different modes of operation, and effects.  

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Telephonic Election
The attorney of record, Elliot Mendelson, telephonically elected Group I, Claims 1-18 on 04/27/2022.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
	Claims 19 and 20 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b) as being drawn to a non-elected invention.
For the reasons provided above, this restriction requirement is deemed proper, and therefore, it is made final.	
		
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Elliot Mendelson 05/03/2022.  
Specification:

Delete all occurrences of “http://” on pages 34 and 41.

Claims:  Claims 1-18 are allowed.

A clean copy of Claim 1 is shown below.

Claim 1.  A non-naturally occurring chimeric Flp-TAL recombinase comprising a Flp recombinase variant domain and a TAL DNA-binding domain, wherein said chimeric Flp-TAL recombinase has a more narrow or more broad target specificity for FRT-like target sequences, relative to wild-type Flp recombinase.

Claim 5.        Delete “isolated” in line 1.

Claim 10.      Insert “variant” in front of “domain” in line 3.

A clean copy of Claim 12 is shown below.

Claim 12.      A composition comprising a first chimeric Flp-TAL recombinase of claim 1 and a second chimeric Flp-TAL recombinase of claim 1, where the first chimeric Flp-TAL recombinase contains a TAL DNA-binding domain that has narrow specificity for a nucleic acid sequence upstream of a desired FRT-like sequence and the second chimeric Flp-TAL recombinase contains a TAL DNA-binding domain that has narrow specificity for a nucleic acid sequence downstream of the desired FRT-like sequence.

Claim 14.      Replace “A263E” with “A363E of SEQ ID NO: 37”. 

Claim 15.      Replace “the core” with “a core” in line 2; and insert “ as set forth in SEQ ID NO: 37” right before the period.

Claims 19 and 20.  (Canceled).


REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.  While Chen et al. (Crystal Structure of a Flp Recombinase–Holliday Junction Complex: Assembly of an Active Oligomer by Helix Swapping, Molecular Cell, Vol. 6, 885–897, October, 2000), teach a X-ray crystal structure of Flp recombinase (see Figure 3 and abstract), the Examiner has found no teaching or suggestion in the prior art directed to a non-naturally occurring chimeric Flp-TAL recombinase comprising a Flp recombinase variant domain and a TAL DNA-binding domain, wherein said chimeric Flp-TAL recombinase has a more narrow or more broad target specificity for FRT-like target sequences, relative to wild-type Flp recombinase (see Applicants’ Figure 1A-C).  Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached between 9:00 to 5:30 on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE W LEE/
Examiner, Art Unit 1656

/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656